Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven A Owen on June 08, 2022.
The application has been amended as follows: 
The withdrawn claims1, claims 4-11, have been cancelled.
In claim 13, line 2, “25” has been changed to –15--.
Claims 18 through 20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the
evidence of unexpected results on the properties of the composition, when used in the making of paper shown on Tables 9, 11, 19 and 27 and explained on pages 4-6 of applicants arguments/Remarks filed on January 03, 2022, the obviousness rejection of the previous office action has been overcome and the claims are allowed. Note also that the closest reference does not teach the use of crimped acetate fibers with 5 crimps per inch as it is now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF



    
        
            
        
            
        
            
    

    
        1 Even though the amendment filed on June 03, 2022 was non-compliant, because the withdrawn claims did not include the wording of said claims, since those claims would have been cancelled the amendment are entered in order to advance the prosecution.